I dissent. As the majority opinion correctly sets forth, petitioner has practiced law in this state for more than twenty-five years. He is a man of more than average intelligence, and has been fully cognizant of the efforts made by the organized State Bar of California to rid itself of the very practice he has consistently and persistently followed during the greater part of his career as a legal practitioner. When called to account by The State Bar, he at all times assumed a defiant and what appears to me to be a very supercilious attitude toward the efforts of that organization to discipline him for his improper practice.
As the majority opinion well points out, petitioner does not appear to have shown any indication that the charges against him had any effect upon him other than to cause him to earnestly set about thwarting the efforts of The State Bar in his case. He claims to be "proud of his conduct". The majority opinion states that "there is nothing in the attitude or acts of petitioner which appeals to the sympathy of this court". With that statement I am in thorough accord, and it *Page 227 
is for that reason that I vigorously dissent from the reduction of the period of suspension recommended by The State Bar.
Rehearing denied.